Citation Nr: 9928161	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1967.

This issue currently on appeal arises before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which denied service 
connection for generalized anxiety disorder.  

A formal hearing was held in July 1999 before a member of the 
Board, and signatory of this decision, in Washington, D.C.


FINDINGS OF FACT

1.  Service medical records show that the appellant was 
treated during active duty for nervous complaints; diagnoses, 
including hyperventilation syndrome and schizoid features, 
were made.

2.  Postservice medical records include findings of anxiety 
disorder and depression.

3.  The appellant has testified that he has been treated by 
both private and VA medical professionals for problems 
associated with sweating, trembling, and shortness of breath 
since the time of his service separation, the same symptoms 
experienced while in service.


CONCLUSION OF LAW

The claim for entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his accredited representative contend, in 
essence, that the appellant has an anxiety disorder which is 
attributable to the time he was in service, and that service 
connection is accordingly warranted. 

A review of the appellant's service medical records includes 
a dispensary treatment record, dated in September 1966, which 
shows that he presented with nervous complaints.  Several 
treatment records, all dated in December 1966, indicate that 
the appellant was treated in the dispensary for 
hyperventilation; on one occasion, he was diagnosed with 
hyperventilation syndrome.  He was also examined by a 
psychiatrist in January 1967.  The examination report is 
shown to include diagnoses of dependency, passive aggression, 
withdrawal, lethargy, poverty of emotions, and schizoid 
features.  The psychiatrist did comment that no area of 
emotional conflict could be found to explain the appellant's 
alleged hyperventilatory episodes, and that it appeared that 
he used these symptoms in a manipulative manner.  

Review of VA treatment records are noted to include diagnoses 
of anxiety disorder (December 1997) and depression (May 
1998).

As indicated above, the appellant was afforded a personal 
hearing in Washington, D.C. in July 1999.  He testified that 
he had no problems with his nerves until during his period of 
service, where he became nervous and experienced trouble with 
hyperventilation during that time.  He added that while he 
sought VA treatment following his discharge for psychiatric-
based problems, he was not afforded such treatment due to the 
fact he did not have a DD Form 214 to present to VA medical 
personnel.  He added that he was prescribed medication by two 
private physicians for problems associated with sweating, 
trembling, and shortness of breath, the same symptoms he 
experienced while in service.  He also testified that he was 
treated by a Dr. Furmani, a private physician, in 
approximately 1974, who prescribed Xanax.  The appellant 
further noted that he was treated by another private 
physician, Dr. Eatman, between 1987 and 1991, who also 
prescribed him medication.  

Also during the course of the July 1999 hearing, the 
appellant's representative requested that the appellant's 
claim be remanded to 1)  attempt to obtain the above-
discussed private medical records; and 2)  in order to 
afforded the appellant a VA mental disorders examination, to 
include an opinion as to the etiology of the appellant's 
mental disorder(s), as well as where the examiner would have 
access to the appellant's claims folder.  

In a document submitted by the appellant's representative, in 
lieu of a VA Form 646, Statement of Accredited Representation 
in Appealed Case, dated in May 1999, it was alleged that the 
VA examination afforded the appellant in December 1997 was, 
in essence, insufficient, in that the examiner had neither 
the appellant's claims folder nor treatment records.  It was 
also argued that the appellant's inservice diagnosis of 
schizoid features was a prodromal phase of his now diagnosed 
generalized anxiety disorder. 

The Board points out that, generally, a "well-grounded" claim 
is one which is plausible.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that, in 
order for a claim for service connection to be well-grounded, 
there must be (1)  competent evidence of a current 
disability; (2)  proof as to incurrence or aggravation of a 
disease or injury in service; and (3)  competent evidence as 
to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

It is also noted that the appellant's above-discussed 
testimony is credible with regard to his subjective 
complaints and history.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In view of the evidence of record, including the testimony 
provided by the appellant during his July 1999 hearing as 
well as those assertions set out as part of his Notice of 
Disagreement, dated in April 1998 (in which he noted in some 
detail the nature of the continuing problems with nervousness 
since his service separation); the arguments advanced by his 
accredited representative during the July 1999 formal 
hearing; as well as those contained in the above-mentioned 
May 1999 VA Form 646, the Board finds the issue currently on 
appeal to be well grounded.  Plausible evidence in support of 
the instant claim has been presented.  See Caluza, supra.


ORDER

The issue of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.


REMAND

As indicated above, the appellant's instant claim has been 
determined to be well grounded.  Therefore, VA's duty to 
assist, pursuant to 38 U.S.C.A. § 5107(a) (West 1991), has 
attached.  See Caluza, supra; Morton v. West, 12 Vet. 
App. 477 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

As such, a VA examination should be conducted to ascertain 
the effect of the appellant's current psychiatric disorder, 
as well as the etiology thereof.  See 38 C.F.R. § 3.326 
(1998).

The Board regrets the delay occasioned by this Remand 
decision, in issuing a final decision in the appellant's 
appeal.  However, under the circumstances discussed above and 
in light of the request made by the appellant's accredited 
representative, the Board finds that a Remand is warranted in 
order to enable any decision ultimately reached by this Board 
to have any prospect of withstanding scrutiny by the Court.  
For those reasons and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
private and VA medical records which have 
not been submitted, to include those 
associated with private medical treatment 
afforded the appellant by Drs. Furmani 
and Eatman.  The appellant should be 
informed that he has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  VA examinations should be conducted 
by a psychologist and a psychiatrist in 
order to determine the nature and 
severity of the appellant's psychiatric 
disorders, to include generalized anxiety 
disorder.  The claim folder and a copy of 
this Remand are to be reviewed by the 
examiners prior to the examinations.  If 
a diagnosis of a psychiatric disorder is 
made, it is requested that the examiner 
render an opinion as to whether it is as 
least likely as not that the disorder(s) 
is related to service, to include the 
hyperventilation syndrome, dependency, 
passive aggressiveness, withdrawal, 
lethargy, poverty of emotions, and 
schizoid features diagnosed during active 
duty.  A complete rational for any 
opinion expressed should be included in 
the examination report.

3.  The RO should inform the appellant of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then re-adjudicate the 
issue in appellate status, in light of 
Caluza, supra.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless he is further 
informed.  The purpose of the REMAND is to allow further 
development of the record and due process of law.  No 
inference should be drawn from it regarding the final 
disposition of the appellant's appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals







